                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-631-DCK

 RANDALL SMITH,                                   )
                                                  )
                 Plaintiff,                       )
                                                  )
     v.                                           )          ORDER
                                                  )
 TOWN OF CRAMERTON,                               )
                                                  )
                 Defendant.                       )
                                                  )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Raymond E. Owens, Jr., filed a “Certification Of Mediation Session” (Document

No. 39) notifying the Court that the parties completely settled this case on November 18, 2020.

The Court commends the mediator, counsel, and the parties for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before December 18, 2020.

          IT IS FURTHER ORDERED that “Defendant’s Motion For Summary Judgment”

(Document No. 35) is DENIED AS MOOT.

          SO ORDERED.


                              Signed: November 19, 2020




           Case 3:18-cv-00631-DCK Document 40 Filed 11/19/20 Page 1 of 1
